Citation Nr: 0533144	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  01-08 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the lumbar spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from July 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2005, the veteran again requested to appear 
personally to provide testimony before a Veterans Law 
Judge/Member of the Board at a local RO.  He has not been 
afforded the opportunity for such a second hearing.

Additionally, the veteran submitted additional evidence in 
November 2005 without waiver of RO consideration of the 
additional evidence.  The RO has not had the opportunity to 
readjudicate the veteran's claim with consideration of this 
additional evidence.

In view of the foregoing, and to ensure all due process 
considerations, the case is hereby remanded to the RO for the 
following action:

1.  The RO should readjudicate the issue 
on appeal with consideration of all 
additional evidence received since 
issuance of the most recent supplemental 
statement of the case in July 2005.  Any 
additional development of the evidence 
indicated should be performed.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and afforded the appropriate 
opportunity to respond.

2.  Only if the benefit sought on appeal 
is not granted, upon completion of the 
above requested readjudication, should 
the veteran be scheduled for a personal 
hearing before a traveling Veterans Law 
Judge/Member of the Board sitting at the 
local RO, unless otherwise indicated. 

Thereafter, the case should be returned to the Board for 
appellate consideration.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

